Case 3:19-cv-02074-G-BK Document 220 Filed 04/15/21            Page 1 of 3 PageID 10833



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

NATIONAL RIFLE ASSOCIATION OF                §
AMERICA,                                     §
                                             §
       Plaintiff and Counter-Defendant       §
                                             §
and                                          §
                                             §
WAYNE LAPIERRE,                              §
                                             §
       Third-Party Defendant,                §
                                             §
v.                                           § Civil Action No. 3:19-cv-02074-G
                                             §
ACKERMAN MCQUEEN, INC.,                      §
                                             §
       Defendant and Counter-Plaintiff,      §
                                             §
and                                          §
                                             §
MERCURY GROUP, INC., HENRY                   §
MARTIN, WILLIAM WINKLER,                     §
MELANIE MONTGOMERY, and JESSE                §
GREENBERG,                                   §
                                             §
       Defendants.                           §

               MOTION TO WITHDRAW MICHAEL J. COLLINS
       AS COUNSEL FOR PLAINTIFF THE NATIONAL RIFLE ASSOCIATION

       Pursuant to Local Rule 83.12(a), Plaintiff the National Rifle Association of America

(“NRA”) files this motion to withdraw Michael J. Collins as counsel for the NRA (the

“Motion”), and states as follows:

       1.      Michael J. Collins is no longer with the law firm of Brewer, Attorneys &

Counselors, counsel for the NRA.
Case 3:19-cv-02074-G-BK Document 220 Filed 04/15/21                 Page 2 of 3 PageID 10834



       2.      Alessandra P. Allegretto of the law firm of Brewer, Attorneys & Counselors, at

1717 Main Street, Suite 5900, Dallas, Texas 75201, (214) 653-4000 (telephone), (214) 653-1015

(facsimile) has and will continue to serve as counsel for the NRA in this action.

       Accordingly, the NRA respectfully requests that the Court enter an order granting the

Motion and granting Michael J. Collins leave to withdraw.



Dated: April 15, 2021                 Respectfully submitted,

                                             BREWER, ATTORNEYS & COUNSELORS


                                             By:     /s/ Alessandra P. Allegretto
                                                     Alessandra P. Allegretto
                                                     State Bar No. 24109575
                                                     apa@brewerattorneys.com
                                                     1717 Main St. Suite 5900
                                                     Dallas, Texas 75201
                                                     Telephone: (214) 653-4000
                                                     Facsimile: (214) 653-1015

                                             ATTORNEYS FOR THE PLAINTIFF
                                             COUNTER-DEFENDANT NATIONAL RIFLE
                                             ASSOCIATION OF AMERICA




                                                 2
Case 3:19-cv-02074-G-BK Document 220 Filed 04/15/21                   Page 3 of 3 PageID 10835



                             CERTIFICATE OF CONFERENCE

       I hereby certify that on April 13th and April 15th, 2021, I conferred with all counsel of

record via email, and all parties indicated that they are not opposed to the relief requested in this

motion.

                                              /s/ Alessandra P. Allegretto
                                              Alessandra P. Allegretto




                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was electronically

served via the Court’s electronic case filing system upon all counsel of record on this 15th day of

April 2021.



                                              /s/ Alessandra P. Allegretto
                                              Alessandra P. Allegretto




                                                 3
